245 F.2d 232
Lester J. THOMPSON, Appellant,v.UNITED STATES of America, Appellee.
No. 16395.
United States Court of Appeals Fifth Circuit.
June 20, 1957.

Virgil H. Shepard, Macon, Ga., for appellant.
Floyd M. Buford, Asst. U. S. Atty., Frank O. Evans, U. S. Atty., Macon, Ga., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and CAMERON, Circuit Judges.
PER CURIAM.


1
Convicted upon a charge of receiving and concealing a stolen motor vehicle, which was moving in interstate commerce, defendant has appealed. The case was tried without a single exception being taken to the introduction of the evidence or the charge of the court. There are three specifications of error.


2
The first is the general one which has lately become fashionable, especially where no objection was made or exception taken, that it was the duty of the judge to charge fully on the law of the case, that he did not do so, and that his failure so to do is manifest error requiring reversal, though neither objection nor exception was made below. While the principle invoked is sound enough in cases to which it applies, this is clearly not one of them.


3
The second is that evidence of appellant's prior criminal record was admitted, and though not objected to, its admission is necessarily error. The only reference in the brief to this matter is at page 93 of the record, where nothing of the kind appears. On page 83, however it appears that, while on cross-examination defendant was asked if, and admitted that, he had been convicted in the City Court of Macon, Georgia, of the crime of soliciting for prostitution, no objection was made to the inquiry. Besides it was a crime involving moral turpitude, and its admission was not reversible error.


4
The third is that the evidence was insufficient to authorize the conviction. As no motion was made for acquittal, this presents nothing for review unless it is made to appear that the evidence is such as to show a manifest miscarriage of justice. The evidence here is quite to the contrary, and the judgment is affirmed.